     Case 2:21-cv-01345-APG-EJY Document 8 Filed 08/05/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    RAJ PATEL,                                               Case No. 2:21-cv-01345-APG-EJY
 5                   Plaintiff,                                             ORDER
                                                                          Re: ECF No. 1
 6          v.
                                                                               AND
 7    PRESIDENT JOE BIDEN, et al.,
                                                            REPORT AND RECOMMENDATION
 8                   Defendants.                                 Re: ECF Nos. 1-1, 4, 6, 7
 9

10          Pending before the Court is pro se Plaintiff Raj Patel’s Application for Leave to Proceed In
11   Forma Pauperis (ECF No. 1). Plaintiff attached a Complaint to his Application (ECF No. 1-1) and
12   has filed three motions for leave to amend his complaint (ECF Nos. 4, 6, and 7). Plaintiff submitted
13   the affidavit required by 28 U.S.C. § 1915(a) showing an inability to prepay fees or costs or give
14   security for them. Accordingly, the Court will grant his request to proceed in forma pauperis.
15          District Courts screen complaints brought by plaintiffs seeking to proceed in forma pauperis.
16   28 U.S.C. § 1915(e). The Court liberally construes pro se complaints and may only dismiss them
17   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
18   would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014). A complaint
19   may be dismissed as frivolous if it is premised on a nonexistent legal interest or delusional factual
20   scenario. Neitzke v. Williams, 490 U.S. 319, 327–28 (1989). Moreover, “a finding of factual
21   frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly
22   incredible, whether or not there are judicially noticeable facts available to contradict them.” Denton
23   v. Hernandez, 504 U.S. 25, 33 (1992). When a court dismisses a complaint, the plaintiff should be
24   given leave to amend with directions as to curing its deficiencies, unless it is clear from the face of
25   the complaint that the deficiencies could not be cured by amendment. See Cato v. United States, 70
26   F.3d 1103, 1106 (9th Cir. 1995).
27

28
                                                      1
     Case 2:21-cv-01345-APG-EJY Document 8 Filed 08/05/21 Page 2 of 3




 1          Plaintiff alleges that various federal officials and agencies are using his “word patterns” as a

 2   “stress weapon” against him and others. See generally ECF No. 1-1. He claims those Defendants

 3   deprived him of intellectual property by taking his words without just compensation. He also claims

 4   that his “word patterns were used to batter/whip [him] via the soundwaves as part” of a criminal

 5   enterprise, causing a decline in academic performance and weight gain. Id. at 13, 17-19. Plaintiff

 6   brings this suit under “the 5th Amendment Due Process, the 14th Amendment Due Process, the

 7   Privileges and Immunities Clause . . . and possibly the Guarantee Clause” of the U.S. Constitution,

 8   as well as several “treaties of the United States” and “18 U.S.C. §§ 1961–1968 (R.I.C.O.); 42 U.S.C.

 9   §§ 1981–1983 (deprivation of civil rights, 5th Amendment), or 18 U.S.C. §§ 1931–1934 (honest

10   services).” Id. at 2-3. As relief, Plaintiff requests a writ of mandamus, a writ quo warranto, a writ

11   of prohibition, “enforcement and application of the privileges and immunities clauses and the Full

12   Faith and Credit Clauses,” restoration of his academic record, transfer of this case to the Southern

13   District of New York, and 330 million to 3.76 billion dollars. Id. at 21. Plaintiff has brought similar

14   lawsuits in the Southern District of Indiana, all of which have been dismissed as frivolous. See, e.g.,

15   Patel v. Trump, Case No. 20-cv-758-RLY-MJD (S.D. Ind.); Patel v. Trump, Case No. 20-cv-454-

16   SEB-DML (S.D. Ind.); Patel v. Patel, 834 F. App’x 244 (7th Cir. Jan. 21, 2021) (Mem) (upholding

17   dismissal for failure to state a claim and warning Plaintiff against filing frivolous appeals).

18          Construed liberally, Plaintiff’s claims are frivolous and do not state any plausible claim upon

19   which relief can be granted. Denton, 504 U.S. at 33. A review of the allegations reveal that the

20   deficiencies cannot be cured as they are largely delusional. This is borne out by Plaintiff’s motions

21   to amend his Complaint. ECF Nos. 4, 6, 7. These amendments contain additional frivolous claims

22   and legal theories that do not entitle Plaintiff to relief and therefore do not cure, but compound, the

23   deficiencies in his original Complaint. The Court finds that any amendment would be futile, and

24   therefore recommends denying Plaintiff’s motions to amend.

25   I.     ORDER

26          IT IS HEREBY ORDERED that Plaintiff’s Application for Leave to Proceed In Forma

27   Pauperis (ECF No. 1) is GRANTED.

28
                                                       2
     Case 2:21-cv-01345-APG-EJY Document 8 Filed 08/05/21 Page 3 of 3




 1   II.    RECOMMENDATION

 2          In light of the frivolous and delusional nature of Plaintiff’s claims,

 3          IT IS HEREBY RECOMMENDED that Plaintiff’s Complaint (ECF No. 1-1) be

 4   DISMISSED with prejudice as amendment would be futile.

 5          IT IS FURTHER RECOMMENDED that Plaintiff’s Motions for Leave to Amend his

 6   Complaint (ECF Nos. 4, 6, 7) be DENIED.

 7          Dated this 5th day of August, 2021.

 8

 9
                                                   ELAYNA J. YOUCHAH
10                                                 UNITED STATES MAGISTRATE JUDGE
11

12                                                 NOTICE

13          Pursuant to Local Rule IB 3-2, any objection to this Finding and Recommendation must be

14   in writing and filed with the Clerk of the Court within fourteen (14) days. The Supreme Court has

15   held that the courts of appeal may determine that an appeal has been waived due to the failure to file

16   objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also

17   held that (1) failure to file objections within the specified time and (2) failure to properly address

18   and brief the objectionable issues waives the right to appeal the District Court’s order and/or appeal

19   factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir.

20   1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

21

22

23

24

25

26

27

28
                                                      3
